PER CURIAM:
On 30 October 2001, this Court issued a decision in this case, United States v. Redlinski, 56 M.J. 508, 521 (C.G.Ct.Crim.App.2001), which was appealed to the Court of Appeals for the Armed Forces. On 21 February 2003, that Court reversed as to Specification 2 of the Charge and as to the sentence, but affirmed in all other respects. United States v. Redlinski, 58 M.J. 117 (2003). After setting aside the finding of guilty of Specification 2 of the Charge and the sentence, the *563Court remanded the record with direction that this Court could either dismiss Specification 2 of the Charge and reassess the sentence, or we could order a rehearing.
Before this Court, without admitting that the findings and sentence are correct in law and fact, Appellant has submitted this ease on its merits as to any and all errors. He further submits that a rehearing should not be held, and that the Court should dismiss Specification 2 and reassess the sentence in accordance with the principles set forth in United States v. Sales, 22 M.J. 305 (1986). We agree with this recommended course of action.
Accordingly, Specification 2 of the Charge is dismissed and the sentence will be reassessed. The remaining findings of guilty were affirmed by our higher court. With respect to the sentence, we have concluded that a lesser sentence would not have been adjudged, even if Appellant had not been convicted of Specification 2 at trial. Moreover, we have determined that the sentence as approved below is appropriate for this Appellant and his offenses, and on the basis of the entire record should be approved. For that reason, the sentence approved below is affirmed.